876 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory R. MILLER, Petitioner-Appellant,v.Bill STORY, Warden;  United States Parole Commission, atMaryland;  United States Parole Commission, atGeorgia, Respondents-Appellees.
No. 88-6363.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

Before KENNEDY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Gregory R. Miller appeals the order of the district court denying his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Miller instituted this habeas corpus proceeding seeking an order directing the United States Parole Commission and the Warden at the Federal Correctional Institution (FCI), Ashland, Kentucky, to grant him a release date in accordance with Sec. 235(b)(3) of the Comprehensive Crime Control Act of 1984.  Miller contends that he is eligible and entitled to a fixed parole release date under the provision of Sec. 235(b)(3).  The district court rejected this argument, finding that Sec. 235(b)(3) does not apply to Miller because he will no longer be incarcerated on November 1, 1992, the end of the Parole Commission's transitional phase-out period.


3
Upon review, we find no error.  Accordingly, Miller's motion for a temporary restraining order pending appeal of his petition for habeas corpus is hereby denied and the district court's order of November 15, 1988, is hereby affirmed for the reasons set forth therein, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.